    CASE 0:17-md-02795-MJD-KMM Document 517 Filed 01/16/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

IN RE: CENTURYLINK SALES                      MDL No. 17-2795 (MJD/KMM)
PRACTICES AND SECURITIES
LITIGATION

This Document Relates to                      LOCAL RULE 7.1 MEET-AND-
 0:17-cv-02832 0:17-cv-04943                  CONFER STATEMENT
 0:17-cv-04613 0:17-cv-04944                  REGARDING DEFENDANT AND
 0:17-cv-04614 0:17-cv-04945                  INTERVENORS’ SUPPLEMENTAL
 0:17-cv-04615 0:17-cv-04947                  BRIEF IN SUPPORT OF
 0:17-cv-04616 0:17-cv-05046                  PLAINTIFFS’ MOTION FOR
 0:17-cv-04617 0:18-cv-01562                  PRELIMINARY APPROVAL OF
 0:17-cv-04618 0:18-cv-01572                  CLASS ACTION SETTLEMENT AND
 0:17-cv-04619 0:18-cv-01573                  PROVISIONAL CLASS
 0:17-cv-04622 0:18-cv-01565                  CERTIFICATION

       I, Andrew M. Unthank, counsel for Defendant CenturyLink, Inc. and the Proposed

Intervenors (collectively, “CenturyLink”) certify that in accordance with D. Minn. L.R.

7.1(a), I conferred with Brian Gudmundson, counsel for Plaintiffs, on January 6, 2020,

and discussed CenturyLink’s Supplemental Brief in Support of Plaintiffs’ Motion for

Preliminary Approval of Class Action Settlement and Provisional Class Certification. As

a result of the meet-and-confer, Plaintiffs’ counsel stated that Plaintiffs do not oppose the

filing of CenturyLink’s Supplemental Brief, which seeks relief Plaintiffs already

requested in their Motion for Preliminary Approval (ECF 466).




                                              1
   CASE 0:17-md-02795-MJD-KMM Document 517 Filed 01/16/20 Page 2 of 4



Dated: January 10, 2020           Respectfully submitted,


                                  s/ Andrew M. Unthank
                                  Carolyn J. Fairless (CO Bar No. 30214)
                                  Andrew M. Unthank (CO Bar No. 36832)
                                  Wheeler Trigg O’Donnell LLP
                                  370 Seventeenth Street, Suite 4500
                                  Denver, CO 80202-5647
                                  Telephone: 303.244.1800
                                  Facsimile: 303.244.1879
                                  Email: fairless@wtotrial.com;
                                          unthank@wtotrial.com

                                  Douglas P. Lobel (VA Bar No. 42329)
                                  David A. Vogel (VA Bar No. 48971)
                                  Cooley LLP
                                  11951 Freedom Drive
                                  Reston, Virginia 20190
                                  Tel.: (703) 456-8000
                                  Fax: (703) 456-8100
                                  Email: dlobel@cooley.com
                                           dvogel@cooley.com

                                  Martin S. Schenker (CA Bar No. 109828)
                                  Jeffrey M. Gutkin (CA Bar No. 216083)
                                  Cooley LLP
                                  101 California Street, 5th Floor
                                  San Francisco, CA 94111
                                  Tel.: (415) 693-2000
                                  Fax: (415) 693-2222
                                  Email: mschenker@cooley.com
                                           jgutkin@cooley.com

                                  William A. McNab (MN Bar No. 320924)
                                  David M. Aafedt (MN Bar No. 27561X)
                                  Winthrop & Weinstine, P.A.
                                  Capella Tower, Suite 3500
                                  225 South Sixth Street
                                  Minneapolis, MN 55402
                                  Tel: (612) 604-6400
                                  Fax: (612) 604-6800
CASE 0:17-md-02795-MJD-KMM Document 517 Filed 01/16/20 Page 3 of 4



                               Email: wmcnab@winthrop.com
                                      daafedt@winthrop.com

                               Attorneys for Defendant CenturyLink, Inc.
                               and Intervenors Qwest Corporation, Embarq
                               Florida, Inc., Embarq Missouri, Inc.,
                               Carolina Telephone and Telegraph Company
                               LLC, Central Telephone Company,
                               CenturyTel of Idaho, Inc., CenturyTel of
                               Larsen-Readfield, LLC, CenturyTel of
                               Washington, Inc., CenturyTel Broadband
                               Services, LLC, and Qwest Broadband
                               Services, Inc.
    CASE 0:17-md-02795-MJD-KMM Document 517 Filed 01/16/20 Page 4 of 4



                       CERTIFICATE OF SERVICE (CM/ECF)

       I HEREBY CERTIFY that on January 10, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will send notification

of such filing to electronically by the parties listed on the Court’s Service List.



                                          s/ Claudia L. Jones




                                              iv
